 In the Matter of FISHERBODY,KANSAS CITY DIVISION, GEN-ERALMOTORS CORPORATIONandINTERNATIONALUNION,TJNITEDAUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-2799.-Decided August 29, 1941Jurisdiction:automobile body assembling industry.Practice and Procedure: petition dismissed where no question concerning repre-sentation had arisen in view of subsisting exclusive recognition contract be-tween Company and rival union.Mr. Henry M. Hogan, Mr. A. F. Power, Mr. Denton Jolly,andMr. R. 'C. Carson,of Detroit, Mich., for the Company.Mr. Henry C. Clark, Mr. Robert R. Seek, Mr. Willard R. McDon-aldandMr. James Jackson,of Kansas City, Mo., for the C. I. O.Mr. Herbert S. ThatcherandMr. Joseph A. Padway,ofWashing-ton,D. C., andMr. Emil Talley.andMr. Homer Camp,of KansasCity,Mo., for the A. F. of L.Mr. William T. Little,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEOn June 21, 1941, International Union, United Automobile Work-ers of America, affiliated with the Congress of Industrial Organiza-tions,' herein called the C. I. 0., filed with the Regional Director forthe Seventeenth Region (Kansas City, Missouri) a petitionallegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Fisher Body, Kansas City Division, GeneralMotors Corporation, Kansas City, Missouri, herein called the KansasCity Division, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On July 18, 1941,1The petition was originally filed in the name of Local#93, United Automobile Workersof America,affiliated with the Congress of Industrial Organizations.At the hearing thepetition was amended to designate the union as it appears above.35 N. L.R. B., No. 14.80 FISHER BODY, KANSAS CITY DIVISION81the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act,and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On July 21,1941, the Regional Director issued a notice of hearing,copies of which were duly served upon General Motors Corporation,herein called the Company,the KansasCityDivision,the C..I. 0.,and upon International Union, United Automobile Workers of Amer-ica, affiliated with the American Federation of Labor, and Local #93,thereof, labor organizations claiming to represent employees directlyaffected by the investigation and herein jointly referred to as theA. F. of L. Pursuant to notice,a hearing was held on July 28, 1941,before Joseph A. Hoskins, the Trial Examiner duly designated bythe Acting Chief Trial Examiner.The A.F. of L.appeared at thehearing and intervened.All parties were represented by counsel orofficial representatives and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the hearing the Trial Examiner made several rulings on mo-tions and on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On August 12, 1941, the A. F. of L. submitted a brief which hasbeen considered by the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeneral Motors Corporation is a Delaware corporation having itsprincipaloffice inthe City of New York.For business reasons itfunctions through several unincorporated divisions,one of which isthe Fisher Body, Kansas City Division.The Kansas City Divisionmaintains a plant at Kansas City, Missouri,where it assembles auto-mobile bodies and parts thereof.Over 75 per cent in value of pro-duction materials used in the manufacturing operations of the Kan-sas City Division are obtained from sources outside the State ofMissouri and considerably in excess of 80 per cent of the productsof the Kansas City Division are shipped to points outside the StateofMissouri. 82DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile Workers of America, isa labor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Kansas CityDivision.Local #93, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 29, 1940, the Board certified the A. F. of L. as the exclusiverepresentative of the employees of the Kansas City Division.2OnJuly 15, 1940, the Company and the A. F. of L. entered into anexclusive bargaining contract, terminable upon 60 days' notice, whichcovered, among others, the employees of theKansasCity Division.On May 20, 1941, the C. I. O. notified the Company that it repre-sented a majority of the employees at the Kansas City Division andrequested recognition as the exclusive representative of such em-ployees.On May 28, 1941, the Company and the A. F. of L. enteredinto a new exclusive-recognition contract terminable on or after May28, 1942, upon 60 days' notice by either party.On June 4, 1941, theCompany notified the C. I. O. that the A. F. of L. had been certifiedby the Board and that until such certification changed the Companywould not recognize the C. I. O.The C. I. O. submitted evidence to show that it representedapprox-imately 600 of the 950 employees in the alleged appropriate bar-gaining unit.This evidence consisted of 551 application-for-mem-bership or authorization cards, and a membership roster listing 87employees of the Company.3The membership roster and 11 of thesigned cards are undated.Of the remaining cards, 7 were signed inMay 1941, and 533 were signed in June and July 1941,after theC. I. O.'s bargaining request and the execution of the contract betweenthe Company and the A. F. of L. At the hearing the A. F. of L.'sfinancial secretary testified that on May 28, 1941, the date of thecontract, the A. F. of L. had 859 dues-paying members.The recordsand files of the A. F. of L. were available for inspection by allpartiesbut the testimony of its financial secretary was not questioned.The A. F. of L. asserts that the contract entered intoon May 28,1941, constitutes a bar to the present proceeding.The C. I. O.2Matter ofGeneral Motors Corporation and International Union, U. A. W.A. affiliatedwith theA. F. of L.,et al.,24 N.L. It. B. 159.3Two names appearing on the membership roster were not on the current pay roll of theKansas City Division and 26 of the cards duplicated other evidence submitted by the C. I. O. FISHER BODY, KANSIAS CITY DIVISrON83insists that, inasmuch as the contract was entered into with notice ofthe C. I. 0. Is claim, it does not constitute a bar to an election.Theevidence submitted by the C. I. O. clearly discloses that a, majorityof the employees in the unit signed cards for the C. I. O. after thecontract was signed, and consequently establishes that the C. I. O.did not have a majority at the time the contract between the A. F.of L. and the Company was executed.Only 7 of the cards submittedby the C. I. O. were dated before the C. I. O. served notice of itsclaim of majority on the Company and the contract of May 28 wasexecuted.If it were assumed, without evidence, that the undatedcards and membership roster represent members who joined theC. I. O. before May 28, 1941, the C. I. O. would still have representedno more than 105 of the 950 employees in the appropriate unit at thetime the contract was signed.There was no closed-shop provision inthe contract to prevent it from securing authorizations prior to May28, 1941.Under these circumstances we are of the opinion that noelection should be ordered at this time.4Since the present contractbetween the Company and the A. F. of L. requires 60 days' notice toterminate it on May 28, 1942, we will dismiss the petition of theC. I. O. without prejudice to its right to renew the petition at areasonable time before March 28, 1942.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning the representation of employees in theFisher Body, Kansas City Division, General Motors Corporation,Kansas City, Missouri, exists within the meaning of Section 9 (c) ofthe National Labor Relations Act.ORDER4Upon the basis of the foregoing findings of fact and conclusioncof law, the National Labor Relations Board hereby dismisses thepetition for investigation and certification of representatives filed by.international Union, United Automobile Workers of America, affili-ated with the Congress of Industrial Organizations, without prejudiceto its right to renew "the petition at a reasonable time before March28, 1942.' SeeMatterof Het trickManufacturing CompanyandTextileWorkers Unionof America,25 N.'L. R. B. 722.451270-42-vol. 35-7